 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                     SEATTLE DIVISION

 9   TARA BROOKS,                                        Civil No. 2:21-CV-00332-MAT

10            Plaintiff,

11            vs.                                         ORDER

12   COMMISSIONER OF SOCIAL SECURITY,

13            Defendant.

14            Based on the parties Stipulated Motion, it is hereby ORDERED that this matter be

15   remanded for further administrative proceedings pursuant to sentence six of 42 U.S.C. § 405(g).

16   The Appeals Council will remand the case to an ALJ to conduct a de novo hearing. This Court

17   should retain jurisdiction over the case. If the outcome of the de novo hearing is unfavorable to

18   Plaintiff, she may seek judicial review by reinstating this case rather than by filing a new

19   Complaint. If the outcome is favorable to Plaintiff, the parties will move this Court for entry of

20   Judgment.

21            DATED this 29th day of June, 2021.

22

23                                                         A
                                                           MARY ALICE THEILER
24                                                         United States Magistrate Judge

     Page 1         ORDER - [2:21-CV-00332-MAT]
 1

 2

 3

 4
     Presented by:
 5
     s/ Franco L. Becia
 6   FRANCO L. BECIA
     Special Assistant United States Attorney
 7   Office of the General Counsel
     Social Security Administration
 8   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 9   Telephone: (206) 615-2114
     Fax: (206) 615-2531
10   franco.l.becia@ssa.gov

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:21-CV-00332-MAT]
